TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00662-CV
                                       NO. 03-12-00709-CV



                                 Kirk Brand Coburn, Appellant

                                                  v.

                                     Janet Moreland, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-FM-10-005441, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The above-referenced causes each arise from the same district court cause, Cause

No. D-1-FM-10-005441, a suit affecting the parent-child relationship between Kirk Brand Coburn,

his ex-wife Janet Moreland, and two children of their marriage. The trial court signed a judgment

in the cause on September 4, 2012. Coburn appealed that judgment, and the appeal was docketed

in this Court as Cause No. 03-12-00662-CV. Coburn timely filed a motion for new trial and motion

to modify judgment in the trial court. After a hearing, the trial court signed a second judgment that

modified and replaced the first judgment. Coburn appealed the second judgment, and the appeal was

docketed in this Court as Cause No. 03-12-00709-CV. Coburn has filed an unopposed motion to

consolidate the appeals and dismiss Cause No. 03-12-00662-CV since the order that was the subject

of that appeal is no longer the final judgment of the trial court.
              We grant the motion and consolidate Cause Nos. 03-12-00662-CV and

03-12-00709-CV for all purposes. The records filed in Cause No. 03-12-00662-CV shall be

transferred to Cause No. 03-12-00709-CV. The consolidated causes will proceed under the style of

Cause No. 03-12-00709-CV. Cause No. 03-12-00662-CV is dismissed.



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

03-12-00662-CV        Dismissed

03-12-00709-CV        Consolidated

Filed: February 26, 2013




                                               2